Title: C. W. F. Dumas to John Adams: A Translation, 30 April 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 30 April 1782
Sir

With all the commotion of moving tomorrow, I have only a trunk on which to write this letter to you. You will see from the enclosed letter from Mr. Nolet of Schiedam, and from the copy of my provisional reply, what will be necessary in your own response. Meantime, I would like to remind you that you have accepted a dinner invitation at Mr. and Mrs. Boreel’s home here on the 6th of May. I was told that the people from Schiedam are preparing a meal composed of 100 dishes, and that there will be many people from Rotterdam there. I must also remind you that you need to choose a date one week in advance, because of all the necessary preparations. Now, if you could choose a date during the second week of May, they would be greatly pleased. I think it would be best, sir, if you indicate the time that you will be in Delft in your carriage, so you can continue on in their yacht if you do not want them to come here to get you. I think this would be better. You can decide, after that, to do whatever pleases you. As for me, I do not have the least objection or reluctance to stay here on that day, in the company of my wife and daughter, during the celebration. We will be delighted to learn of the pleasant time you will have had there, as well as Mr. Thaxter, to whom we send our cordial regards.

I am with great respect, sir, your very humble and very obedient servant 
Dumas

